Citation Nr: 0815733	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  00-14 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for rheumatic 
arthritis.

3.  Entitlement to service connection for labyrinthitis and 
vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from March 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska, which denied, in pertinent part, 
the veteran's claims of service connection for a lung 
disability, rheumatic arthritis, and labyrinthitis and 
vertigo.  The veteran disagreed with this decision in  
February 2000.  He perfected a timely appeal in May 2000 and 
requested an informal RO hearing, which was held in September 
2000.  

In June 2004, the Board remanded the veteran's claims to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  In that decision, the Board 
noted that the veteran had filed claims of service connection 
for a shrapnel wound to the cheek and for carpal tunnel 
syndrome and referred these claims to the RO.  To date, 
however, the RO has not adjudicated either of these claims.  
Accordingly, claims of service connection for a shrapnel 
wound to the cheek and for carpal tunnel syndrome are 
referred back to the RO for adjudication.

The appeal is REMANDED to the RO/AMC.  VA will notify you if 
further action is required on your part.


REMAND

After the veteran's appeal was certified to the Board in 
December 2003, but prior to re-certification of this appeal 
to the Board in April 2008, the veteran requested a Travel 
Board hearing in statements on a VA Form 9 date-stamped as 
received by the RO on November 16, 2007.  Given the 
foregoing, and although the Board regrets any additional 
delay in adjudicating the veteran's claims that may be caused 
by this REMAND, this case must be returned to the RO to 
arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2007).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO.  A copy of 
the notice letter sent to the veteran 
concerning this hearing should be included 
in the claims file. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



